DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant's election with traverse of Species 10 from Group I, Species B from Group II, and Species CC from Group III in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the ground(s) that Species B of Group II should be rejoined because the worm gear (present in Species B) and a dual coaxial worm gear (present in Species C) are not mutually exclusive. The Applicant recited the support for this traversal on page 26, line 5-7.  The Examiner found the support on page 26, lines 4-5 of the specification dated 3/17/2022 rather than where the Applicant cited. Nonetheless, the Examiner agrees with the Applicant’s argument and therefore rejoins Species B with Species C of Group II.
The Examiner is withdrawing Claims 3, 21, and 22 as the subject matter of claims 3, 21, and 22 relate to the non-elected Species A of Group II. Claims 3 and 21 recite at least “first track” and “second track” wherein these claim limitations fall within the disclosure of non-elected Species A: Fig. 11 – Gear Track Mechanism (see Page 23, lines 17-29 of the Specification dated 3/17/2022). The claimed subject matter of claims 3 and 21 does not fall within the elected disclosure of Species B and Species C (i.e. worm gear or dual worm gear) of Group II. Therefore, the Examiner has withdrawn Claims 3 and 21. Claim 22 is dependent upon claim 3 and is therefore also withdrawn.
The Examiner is withdrawing Claim 19, as the subject matter of claim 19 relates to the non-elected Species 24 of Group I. Claim 19 recites “a proximal portion of the porous balloon is positioned radially inward from a mechanical agitator of the ablation device such that inflation of the balloon causes the mechanical agitator to expand radially outward” which wherein these claim limitations fall within the disclosure of non-elected Species 24: Fig. 37 – Ablation device including a plurality of elongated tines and a weeping balloon (see Page 42, line 26 – Page 43, line 2 of the Specification dated 3/17/2022).  The claimed subject matter of claim 19 does not fall within the elected disclosure of Species 10 from Group I. Therefore, the Examiner has withdrawn Claim 19.
Therefore Claims 1-5, 11, 13, 18-19, and 21-31 are currently pending where Claims 3, 19, 21, and 22 are withdrawn.
Specification
The disclosure is objected to because of the following informalities: 
Page 14, line 21 should be amended to recite “3810 – Balloon” as this reference numeral is missing from the component index.  
Page 15, line 14 should be amended to recite “4600, 4602, 4604, 4606, and 4608 - Ablation-Technique Steps” as the currently recited “4600 – 4608 Ablation-Technique Steps” is unclear because it suggests that there are steps 4601, 4603, 4605, and 4607 which is incorrect.
Page 16, line 19 should be amended to recite “Catheter 102 ” as the proper reference numeral for catheter is 102.
Page 20, line 11 should be amended to recite “toward the target vessel” as there is a typographical error with regards to the word “target”.
Page 23, line 13 should be amended to recite “within inner lumen 210” to improve the language consistency.
Page 23, lines 18-19 should be amended to recite “That is, the gear-and-track mechanism 1100” to improve the language when referring to reference numeral 1100.
Page 23, line 25 should be amended to recite “of wheel gear 1102” to improve the language when reciting the reference numeral 1102.
Page 24, line 17 should be amended to recite “an interior surface of the inner lumen 210” to improve the language consistency.
Page 25, line 9 should be amended to recite “fluid-infusion input 310” to improve the language consistency.
Page 26, line 10 should be amended to recite “Dual coaxial worm gear 1302” to improve the language when referring to reference numeral 1302.
Page 26, line 13 should be amended  to recite “an inner lumen of outer longitudinal shaft 1304A” to improve the language when referring to reference numeral 1304A.
Page 26, line 30 should be amended to recite “outer coiled thread 1306A and inner coiled thread 1306B” to improve the language.
Page 26, line 31 should be amended to recite “outer coiled thread 1306A” to improve the language.
Page 26, line 31-page 27, line 1 should be amended to recite inner coiled thread 1306B, in the  adjacent turns of outer coiled threads 1306A” to improve the language. 
Page 27, line 2 should be amended to recite “inner coiled thread 1306B” to improve the claim language.
Page 27, line 2 should be amended to recite “when outer longitudinal shaft 1304A” to improve the language when referring to reference numeral 1304A.
Page 27, lines 2 and 3 each should be amended to recite “inner longitudinal shaft 1304B” to improve the language when referring to reference numeral 1304B.
Page 27, line 16 should be amended to recite “fluid-infusion input 310” to improve the language.
Page 28, line 7 should be amended to recite “unlike spur-gear mechanism 1402” to improve the language.
Page 28, line 7 should be amended to recite “in rear-spur-gear mechanism 1502” to improve the language. 
Page 28, line 13 should be amended to recite ““unlike spur-gear mechanism 1402” to improve the language.
Page 28, line 14 should be amended to recite “in rear-spur-gear mechanism 1502” to improve the language. 
Page 28, line 19 should be amended to recite “motions of syringe plunger 1410” to improve the language.
Page 28, line 20 should be amended to recite “motions of syringe plunger 1410” to improve the language.
Page 28, line 22 should be amended to recite “to catheter rollers 1414” to improve the language.
Page 29, line 4 should be amended to recite “pulley  mechanism 1600” to improve the claim language.
Page 30, line 17 should be amended to recite “that the straight-syringe catheter 1802” to improve the language consistency.
Page 30, line 20 should be amended to recite “the straight-syringe catheter 1802” to improve the language consistency.
Page 31, line 1 should be amended to recite “a sliding mechanism ” as reference numeral 2002 refers to a slider not a sliding mechanism.
Page 32, line 28 should be amended to recite “on the bottom portion 2310 of continuous feed” as reference numeral 2310 refers to “the bottom portion” not the “bottom”.
Page 33, line 8 should be amended to recite “fluid-infusion input 310” to improve the language consistency.
Page 33, line 14 should be amended to recite “within coiled feed tube 2402” to improve the language consistency.
Page 33, line 24 should be amended to recite “radially expanding wings  2502A-2502C” as 2502A-2502C refer to wings not mechanisms.
Page 34, line 31 should be amended to recite “the target-vessel wall ” as the reference numeral 202 refers to the target-vessel not the target-vessel’s wall.
Page 35, line 31 should be amended to recite “the target-vessel wall ” as the reference numeral 202 refers to the target-vessel not the target-vessel’s wall.
Page 36, line 3 should be amended to recite “the target-vessel wall ” as the reference numeral 202 refers to the target-vessel not the target-vessel’s wall.
Page 36, line 10 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 36, line 15 should be amended to recite “the target-vessel wall ” as the reference numeral 202 refers to the target-vessel not the target-vessel’s wall.
Page 36, line 17 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 36, line 19 should be amended to recite “agitators 2904A, 2904b” as the proper reference numeral used for these rotating agitators is 2904A and 2904B
Page 37, lines 22-23 should be amended to recite “the target-vessel wall ” as the reference numeral 202 refers to the target-vessel not the target-vessel’s wall.
Page 37, line 2 should be amended to recite “a bioabsorbable plug  3202A-3202H” as the reference numerals 3202A-3202H refer to the bioabsorbable plugs not a mechanism.
Page 38, line 6 should be amended to recite “anchor another component of ablation system 100” to improve the language consistency within the specification when referring to reference numeral 100.
Page 38, line 20 should be amended to recite “Plug 3202C” as the proper reference numeral for the plug is 3202C not 3203C.
Page 39, line 18 should be amended to recite “occlusion of target vessel 202” as the proper term corresponding to the reference numeral 202 is “target vessel” not “vessel”.
Page 39, line 21 should be amended to recite “the target vessel 202” as the proposer term corresponding to the reference numeral 202 is “target vessel” not “vessel”.
Page 40, line 5 should be amended to recite “self-expanding basket 3302A” as there is a typographical error with regards to the reference numeral for the self-expanding basket.
Page 40, line 6 should be amended to recite “within  the inner lumen 210” as reference numeral 210 has been referred to as “the inner lumen” not “the catheter lumen”.
Page 40, lines 7, 13-14, and 18 recites “basket 3302”. However, it is unclear to the Examiner which basket is being referred to (3302A, 3302B, and/or 3302C). Therefore, the Examiner requests the Applicant review these lines and make the appropriate corrections to resolve these inconsistencies.
Page 40, line 23 should be amended to recite “Shape-memory” to resolve the capitalization error.
Page 43, line 15 should be amended to recite “toward the wall of the target-vessel 202” to improve the language consistency.
Page 45, line 8 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 45, line 28 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 46, line 2 should be amended to recite “the wall of the target-vessel 202” to improve the language consistency.
Page 46, lines 13-14 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 46, line 18 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 46, line 20 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 46, line 25 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 47, lines 7-8 should be amended to recite “the vessel wall ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 47, line 18 should be amended to recite “target vessel wall(s) ” as the reference numeral 202 refers to the target-vessel not the vessel’s wall.
Page 47, line 20 should be amended to recite “to collapse the target-vessel 202” to improve the language consistency.
The specification recites “elongated catheter body 106”, “elongated body 106”, “catheter shaft 106”, “the elongate catheter shaft 106”, “longitudinal body 106”, “tubular elongated body 106”, and “catheter body 106” throughout the disclosure. The Examiner requests amendment each and every location where reference numeral 106 is recited such that one term or wording is used when referring to the reference numeral to improve the consistency of the language throughout the specification.
Appropriate correction is required.
Claim Objections
Claims 13, 23, 24, 27, and 29 are objected to because of the following informalities:  
Claim 13, line 2 should be amended to recite “control a rate of the infusion of the chemical agent” to resolve an antecedent basis issue.
Claim 23, line 2 should be amended to recite “control a rate of the infusion of the chemical agent relative to the movement of the ablation device” to resolve an antecedent basis issue and fix a grammar mistake.
Claim 24, line 2 should be amended to recite “control [[a]] the rate of the infusion of the chemical agent” as “a rate” has been recited in claim 23, line 2 and to resolve an antecedent basis issue.  
Claim 27, line 2 should be amended to recite “the sinusoidal shaped ablation device” to remove any confusion about which ablation device is being referred to.
Claim 29, line 1 should be amended to recite “the sinusoidal shaped ablation device” to remove any confusion about which ablation device is being referred to. 
Claim 29, line 2 should be amended to recite “the chemical agent through [[a]] the porous membrane of the interventional balloon” as “a porous membrane” has been recited in claim 28 and to improve the claim language consistency when reciting the “interventional balloon”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “further comprising a dual coaxial worm gear”. It is unclear to the Examiner what is further comprising the dual coaxial worm gear. For example, is it the vein ablation system that is further comprising, is it the control device, or a different structure entirely. For the purpose of examination, this limitation will be interpreted as “the control device further comprising a dual coaxial worm gear”. The Examiner is basing this interpretation on page 19, lines 1-7 and Page 26, lines 8-22 of the Specification dated 3/17/2022
Claim 13, line 1 recites “the input device”. The recitation of the input device is unclear as the Examiner does not know if the “input device” is the same as the “input mechanism” recited within claim 1 or a different structure. For the purpose of examination, the “input mechanism” will be interpreted as “the input mechanism ”.
Claim 23, line 1 recites “the input device”. The recitation of the input device is unclear as the Examiner does not know if the “input device” is the same as the “input mechanism” recited within claim 1 or a different structure. For the purpose of examination, the “input mechanism” will be interpreted as “the input mechanism ”.
Claim 24, line 1 recites “the input device”. The recitation of the input device is unclear as the Examiner does not know if the “input device” is the same as the “input mechanism” recited within claim 1 or a different structure. For the purpose of examination, the “input mechanism” will be interpreted as “the input mechanism ”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandeis (US 2016/0242790 A1) in view of Tal (US 2005/0055040 A1).
With regards to claim 1, Brandeis discloses (Figs. 1-2) a vein ablation system (see Fig. 1), comprising: 
a catheter (100; see [0080] “an exemplary vein treatment catheter 100”) having an elongated body (102; see [0089] “Catheter 100 comprises an elongated rod 102”); 
an ablation device (104; see [0080] and [0081] “one or more irritation elements 104 disposed at the distal end portion of catheter 100 mechanically irritate the inner wall of the vein segment in an amount sufficient to trigger spasm of the vein segment”) at a distal portion of the elongated body; and 
a control device (114; see [0106] and [0107]), the control device comprising an input mechanism (see [0106] “a controller (e.g., mechanical mechanism, customized circuitry, programmed computer)”) configured to simultaneously (see [0016]) control an infusion of a chemical agent into a target vessel (see [0106], [0107], and [0133]) and at least one of: 
a longitudinal translation of the ablation device through the target vessel ([0089], [0097], [0107], and [0133]); and 
a movement selected from the group consisting of rotation (see [0089] and [0097]), vibration, and agitation (see [0084]) of the ablation device about a central longitudinal axis.
However, Brandeis is silent with regards to the control device being at a proximal portion of the elongated body.
Nonetheless, Tal teaches (Figs. 8-10) the control device (24; see [0050], [0052], [0059], [0066], [0067], and [0068]) being at a proximal portion of the elongated body (14; see Figs. 1 and 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the vein ablation system of Brandeis with a teaching of Tal such that the control device being at a proximal portion of the elongated body. One of ordinary skill in the art would have been motivated to make this modification, as Brandeis is silent with regards to the location of the controller. Therefore, one of ordinary skill in the art would refer to a teaching of Tal to determine that the control device can be located at a proximal portion of the elongated body (see Fig. 1, 8-10, [0052], and [0059] of Tal).
The vein ablation system of Brandeis modified in view of a teaching of Tal will hereinafter be referred to as the vein ablation system of Brandeis and Tal.
With regards to claim 2, the vein ablation system of Brandeis and Tal teaches the claimed invention of claim 1, and Brandeis further teaches (Fig. 1-2) the input mechanism (see [0106] “a controller (e.g., mechanical mechanism, customized circuitry, programmed computer)”) is configured to simultaneously (see [0016]) control the longitudinal translation ([0089], [0097], [0107], and [0133]) and the rotation (see [0089] and [0097]) of the ablation device (104).
With regards to claim 4, the vein ablation system of Brandeis and Tal teaches the claimed invention of claim 1, and Brandeis further teaches (Figs. 1) the input mechanism (see [0106] “a controller (e.g., mechanical mechanism, customized circuitry, programmed computer)”) is configured to simultaneously (see [0016]) control the longitudinal translation ([0089], [0097], [0107], and [0133]) of the ablation device (104) and the infusion of the chemical agent (see [0106], [0107], and [0133]).
With regards to claim 18, the vein ablation system of Brandeis and Tal teaches the claimed invention of claim 1,and Brandeis further teaches (Fig. 1) the vein ablation system  (see Fig. 1) further comprising a porous balloon (see [0084] “Alternatively or additionally, irritation element 104 damages the wall by over-stretching the vein, for example, a balloon or tubular mesh are expanded”) configured to release the chemical agent (see [0019] “a balloon comprising a plurality of pores arranged to release a sclerosing agent”).
Claim(s) 1, 11, and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (US 2004/0219028 A1; hereinafter referred to as Demarais) in view of Brandeis.
With regards to claim 1 Demarais discloses (Figs. 5-5B) a vein ablation system (see 100 in Fig. 5 and [0068] “a clot disruption system 110” wherein reference numeral 100 in Fig. 5 should be 110), comprising: 
a catheter (112; see [0068]) having an elongated body (122; see [0068]); 
an ablation device (140; see [0071]) at a distal portion (116) of the elongated body (see Figs. 5 and 5A); and 
a control device (114; see [0068] “The motor drive unit 114 will be configured to transmit rotational and/or axial translational forces through a tubular shaft 122”) at a proximal portion of the elongated body (see Fig. 5) 
However, Demarais is silent with regards to the control device comprising an input mechanism configured to simultaneously control an infusion of a chemical agent into a target vessel  and at least one of: 
a longitudinal translation of the ablation device through the target vessel; and 
a movement selected from the group consisting of rotation, vibration, and agitation  of the ablation device about a central longitudinal axis.
Nonetheless, Brandeis teaches (Figs. 1-2) a control device (114; see [0106] and [0107]), the control device comprising an input mechanism (see [0106] “a controller (e.g., mechanical mechanism, customized circuitry, programmed computer)”) configured to simultaneously (see [0016]) control an infusion of a chemical agent into a target vessel (see [0106], [0107], and [0133]) and at least one of: 
a longitudinal translation of the ablation device through the target vessel ([0089], [0097], [0107], and [0133]); and 
a movement selected from the group consisting of rotation (see [0089] and [0097]), vibration, and agitation (see [0084]) of the ablation device about a central longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the vein ablation system of Demarais in view of a teaching of Brandeis such that the control device comprising an input mechanism configured to simultaneously control an infusion of a chemical agent into a target vessel  and at least one of: a longitudinal translation of the ablation device through the target vessel; and a movement selected from the group consisting of rotation, vibration, and agitation  of the ablation device about a central longitudinal axis. One of ordinary skill in the art would have been motivated to make this modification, as an input mechanism would allow for the control of the fluid insertion and the displacement of the ablation device through the target vessel (see [0105-0107] of Brandeis).
The vein ablation system of Demarais modified in view of the teaching of Brandeis will hereinafter be referred to as the vein ablation system of Demarais and Brandeis.
With regards to claim 11, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim, 1, however the first embodiment of Demarais (Figs. 5-5b) is silent with regards to further comprising an Archimedes screw disposed within a lumen of the elongated body, the Archimedes screw configured to distally pump the chemical agent toward the target vessel.
Nonetheless, a second embodiment of Demarais (Fig. 4a) teaches further comprising an Archimedes screw (66; see [0065]) disposed within a lumen (68) of the elongated body (62), the Archimedes screw configured to distally pump the chemical agent toward the target vessel (see [0065] “impellers capable of bi-directional and enhanced material transport are illustrated…rotation of the impeller 60 within a lumen of a catheter body (not illustrated in Fig. 4A), will induced material transport in opposite directions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongated body of the vein ablation system of Demarais and Brandeis with a further teaching of a second embodiment of Demarais such that an Archimedes screw is disposed within a lumen of the elongated body, the Archimedes screw configured to distally pump the chemical agent toward the target vessel. Currently, the first embodiment of Demarais (Fig. 5-5b) includes only an Archimedes screw on the exterior of the lumen of the elongated body see 148 in Fig. 5A and [0074] of Demarais to pump material proximally. The second embodiment teaches the incorporating a second Archimedes screw within the lumen of the elongated body to induce material transport in opposite directions (see [0065] of Demarais) One of ordinary skill in the art would have been motivated to make this modification, as including an Archimedes screw/impeller within the lumen of the elongated body enhances material transport (see [0065]) both proximally and distally.
With regards to claim 23, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 1, however, is silent with regards to the input device is configured to control a rate of infusion of the chemical agent relative to the movement the ablation device about the central longitudinal axis
Nonetheless, a second embodiment of Demarais (Fig. 4a) teaches further comprising an Archimedes screw (66; see [0065]) disposed within a lumen (68) of the elongated body (62), the Archimedes screw configured to distally pump the chemical agent toward the target vessel (see [0065] “impellers capable of bi-directional and enhanced material transport are illustrated…rotation of the impeller 60 within a lumen of a catheter body (not illustrated in Fig. 4A), will induced material transport in opposite directions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongated body of the vein ablation system of Demarais and Brandeis with a further teaching of a second embodiment of Demarais such that an Archimedes screw disposed within a lumen of the elongated body, the Archimedes screw configured to distally pump the chemical agent toward the target vessel. Currently, the first embodiment of Demarais (Fig. 5-5b) includes only an Archimedes screw on the exterior of the lumen of the elongated body see 148 in Fig. 5A and [0074] of Demarais to pump material proximally. The second embodiment teaches the incorporating a second Archimedes screw within the lumen of the elongated body to induce material transport in opposite directions (see [0065] of Demarais) One of ordinary skill in the art would have been motivated to make this modification, as including an Archimedes screw/impeller within the lumen of the elongated body enhances material transport (see [0065]) both proximally and distally.
The vein ablation system of Demarais and Brandeis, modified to include an Archimedes screw to distally pump the chemical agent toward the target vessel, would then teach that the input device (as explained within the 35 U.S.C. 112(b) this will be interpreted as “input mechanism”; see [0106] “a controller (e.g., mechanical mechanism, customized circuitry, programmed computer)” of Brandeis as modified within the ablation vein system of Demarais as explained within claim 1 above) is configured to control a rate of infusion of the chemical agent relative to the movement the ablation device about the central longitudinal axis (The input mechanism of Brandeis controls the rotation of the ablation device see [0089] and [0097] of Brandeis. Therefore, the input mechanism of Brandeis controls the rotation of the ablation device of Demarais wherein rotation of the ablation device causes distal pumping of the chemical agent based on the Archimedes screw. So, by being able to control the rotation of the ablation device the input mechanism would also control a rate of infusion of the chemical agent relative to movement of the ablation device about the central longitudinal axis.).
With regards to claim 24, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 23, and, the vein ablation system of Demarais and Brandeis further teaches the input device (as explained within the 35 U.S.C. 112(b) this will be interpreted as “input mechanism”; see [0106] “a controller (e.g., mechanical mechanism, customized circuitry, programmed computer)” of Brandeis as modified within the ablation vein system of Demarais as explained within claim 1 above) is configured to control a rate of infusion of the chemical agent relative to a number of rotations of the ablation device (The input mechanism of Brandeis controls the rotation of the ablation device see [0089] and [0097] of Brandeis. Therefore, the input mechanism of Brandeis controls the rotation of the ablation device of Demarais wherein rotation of the ablation device causes distal pumping of the chemical agent based on the Archimedes screw. So, by being able to control the rotation of the ablation device the input mechanism would also control a rate of infusion of the chemical agent relative to a number of rotations of the ablation device).
With regards to claim 25, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 1, and Demarais further teaches (Figs. 5-5b) the ablation device (140; see [0071]) defines a sinusoidal shape (see Fig. 5A and the shape of 142), and wherein the ablation device is configured to rotate about the central longitudinal axis (see [0072]).
With regards to claim 26, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 25, and Demarais further teaches (Figs. 5-5b) the ablation device (140; see [0071]) defines a plurality of pores (136; see [0070]) configured to release the chemical agent (see [0070]).
With regards to claim 27, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 25, however, Demarais teaches an expansible cage (126) comprised of a plurality of helical wires or other elements retaining the sinusoidal ablation device (see Fig. 5a and [0069]) rather than an interventional balloon. Therefore, Demarais is silent with regards to the vein ablation system further comprising an interventional balloon retaining the sinusoidal ablation device.
Nonetheless, Brandeis further teaches (Fig. 19A) the vein ablation system (1900) further comprising an interventional balloon (1906; see [0240]) retaining the ablation device (1922; see [0234]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the expansible cage of the vein ablation system of Demarais with an interventional balloon as taught by Brandeis such that the interventional balloon retains the sinusoidal ablation device of Demarais. One of ordinary skill in the art would have been motivated to make this modification, as the balloon would irritate the inner wall, chemically irritate the inner wall and or props open the inner wall of the vein (see [0240] of Brandeis).
With regards to claim 28, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 27, however, Demarais is silent with regards to the interventional balloon includes a porous membrane configured to release the chemical agent.
Nonetheless, Brandeis further teaches (Fig. 19A) the interventional balloon (1906) includes a porous membrane (see [0019] and [0240]) configured to release the chemical agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the interventional balloon of the vein ablation system of Demarais and Brandeis  with a further teaching of Brandeis such that the interventional balloon includes a porous membrane configured to release the chemical agent. One of ordinary skill in the art would have been motivated to make this modification, the balloon comprising a plurality of pores allows for the release of a sclerosing agent in proximity to the inner wall of the vein wall (see [0019] of Brandeis).
With regards to claim 29, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 28, the sinusoidal ablation device (140; see [0071] and see Fig. 5A and the shape of 142) is configured to rotate to infuse the chemical agent through a porous membrane of the balloon (see [0065], [0068], and [0070]).
With regards to claim 30, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 25, and Demarais further teaches (Figs. 5-5b) a distal portion (116; see [0068]) of the ablation device (140; see [0071]) comprises a spherical tip (128; see [0069]).
With regards to claim 31, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 25, Demarais further teaches (Figs. 5-5b) further comprising a motor (114; see [0068]) operatively coupled to the ablation device (140; see [0071] and see Fig. 5A and the shape of 142) and configured to rotate the ablation device when power is supplied to the motor (see [0068]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais and Brandeis as applied to claim 1 above, and in further view of Efremkin (US 2019/0365469 A1)
With regards to claim 13, the vein ablation system of Demarais and Brandeis teaches the claimed invention of claim 1, however Demarais is silent with regards to the input device (as described within the 35 U.S.C. 112(b) above this is interpreted as “input mechanism”) is configured to control a rate of infusion of the chemical agent relative to a distance of longitudinal translation of the ablation device.
Nonetheless Efremkin teaches (Fig. 3) the input device (112 and see [0033]; as recited above this limitation is being interpreted as “input mechanism” based on the 35 U.S.C. 112(b) rejection) is configured to control a rate of infusion of the chemical agent relative to a distance of longitudinal translation of the ablation device (120; see [0034] “The control unit 112 also preferably incorporates control systems for actuating adjusting and providing system information concerning laser power characteristics, axial translation, aspiration, infusion…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the input mechanism of the vein ablation system of Demarais and Brandeis with a teaching of Efremkin such that the input device/mechanism is configured to control a rate of infusion of the chemical agent relative to a distance of longitudinal translation of the ablation device. One of ordinary skill in the art would have been motivated to make this modification, as it would be beneficial to adjust the translation and infusion based on readings of sensors incorporated at the distal end of the instrument (see [0034] of Efremkin).
Allowable Subject Matter
 Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 5, the closest prior art of record was Brandeis modified in view of Tal. However, neither Brandeis, Tal, nor any other prior art of record teaches the vein ablation system further comprising a dual coaxial worm gear comprising a first worm gear configured to drive the longitudinal translation and a second worm gear configured to infuse the chemical agent in addition to the claim limitations of claims 1 and 4.
The closest prior art of record that teaches the missing limitation is Kidd et al. (US 2009/0105645 A1) and DeBuy et al. (US 2021/0022816 A1). However, the Examiner believes that it would be hindsight to modify the device of Brandeis and Tal with a teaching of either Kidd or DeBuy such that the missing limitation is taught.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783